    Case 21-11653-amc            Doc 11 Filed 06/14/21 Entered 06/14/21 16:08:25                      Desc Order
                                    Requiring Documents Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 11
        Koleszar Farm LLC
                        Debtor(s)                      Bankruptcy No: 21−11653−amc

                                        ORDER


    AND NOW, this 14th day of June 2021 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

 1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Matrix List of Creditors due 6/18/21 Schedule A/B due 6/25/21 Schedule D due
               6/25/21 Schedule E/F due 6/25/21 Schedule G due 6/25/21 Schedule H due 6/25/21
               Statement of Corporate Ownership due 6/25/21
               20 Largest Unsecured Creditors due 6/25/21
               Small Business Balance Sheet due 6/25/21
               Small Business Cash Flow Statement due 6/25/21
               Equity Security Shareholder List due 6/25/21
               Statement of Financial Affairs due 6/25/21
               Small Business Statement of Operations due 6/25/21
               Small Business Tax Return due 6/25/21
               Summary of Certain Liabilities B206 due 6/25/21

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                                      Ashely M. Chan
                                                               Judge , United States Bankruptcy Court
                                                                                                                   11
                                                                                                             Form 130
